                   Case 18-11736-KG             Doc 846        Filed 11/20/19        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                           Case No. 18-11736 (KG)

                            Debtors.                         (Jointly Administered)

                                                             Ref. Docket No. 838


       ORDER GRANTING AMENDED APPLICATION OF ALFRED T. GIULIANO,
     CHAPTER 7 TRUSTEE, PURSUANT TO BANKRUPTCY CODE SECTIONS 327(a)
     AND 328(a), BANKRUPTCY RULES 2014(a) AND 2016, AND LOCAL RULE 2014-1
      FOR AUTHORITY TO EMPLOY AND RETAIN PACHULSKI STANG ZIEHL &
                  JONES LLP AS COUNSEL TO CHAPTER 7 TRUSTEE,
                        NUNC PRO TUNC TO MARCH 15, 2019

                   Upon consideration of the amended application (the “Amended Application”)2 of

Alfred T. Giuliano, the chapter 7 trustee (the “Trustee”) to the estates of the above-captioned

debtors (the “Debtors”), pursuant to sections 327(a) and 328(a) of the Bankruptcy Code to

modify the compensation for Pachulski Stang Ziehl & Jones LLP (“PSZ&J”) as counsel to the

Trustee, relating to Preference Work, as more fully set forth in the Amended Application, the

Court having reviewed the Amended Application, and the Declaration of Bradford J. Sandler

(the “Declaration”); the Court finding that: (a) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012, and that this

Court may enter a final order consistent with Article III of the United States Constitution; (b)

notice of the Amended Application and the hearing was sufficient under the circumstances; (c)


1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
(7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Application.
                 Case 18-11736-KG             Doc 846     Filed 11/20/19      Page 2 of 2



the Court having determined that PSZ&J is a “disinterested person” pursuant to § 101(14) of the

Bankruptcy Code; and (d) the Court having determined that the legal and factual bases set forth

in the Amended Application and the Declaration establish just cause for the relief granted herein;

and it appearing to the Court that the said Amended Application should be approved, it is

HEREBY ORDERED THAT:

                 1.          The Amended Application is GRANTED as set forth herein.

                 2.          PSZ&J shall be compensated for its Preference Work on the terms set

forth in the Amended Application. Except as provided herein, all other terms of the Original

Retention Order remain applicable.

                 3.          PSZ&J is authorized to render professional services to the Trustee as

described in the Amended Application or Original Application, as applicable.

                 4.          The Trustee and PSZ&J are authorized and empowered to take all actions

necessary to implement the relief granted in this Order.

                 5.          The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                 6.          This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




       Dated: November 20th, 2019                      KEVIN GROSS
       Wilmington, Delaware                        1   UNITED STATES BANKRUPTCY JUDGE
DOCS_DE:223221.5 31270/001
